Dear Mr. Pynes:
This office is in receipt of your request for an opinion of the Attorney General in regard to the legality of your office hiring an off-duty Leesville City policemen as a part-time deputy marshal. You indicate the salaries for your staff and all operational expenses of the office, are paid from the Marshal's Fund and not by the City of Leesville.
In accordance with R.S. 13:1881 you may appoint deputies to be paid by the governing authority of the City, but you may pay from the office fund sums in excess of the fixed salaries or to employ additional deputies. On this basis we assume the part-time deputy would be an additional deputy that will not be paid by the City.
In regard to dual officeholding, R.S. 42:63(E) provides as follows:
       No person holding a full-time appointed office or full-time employment in the government of this state or of a political subdivision thereof shall at the same time hold another full-time appointive office or full-time employment in the government of the state of Louisiana, in the government of a political subdivision thereof, or in a combination of these.
While the position as a city police officer is full-time, the appointment as a deputy marshal is part-time. Accordingly, we do not find a prohibition to the appointment as a part-time deputy marshal under the dual officeholding law.
We hope this sufficiently answers your inquiry, but if we can be of further assistance, do not hesitate to contact us.
Sincerely yours,
                                     RICHARD P. IEYOUB Attorney General
                                  BY: _________________________ BARBARA B. RUTLEDGE Assistant Attorney General
BBR